DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On line 1 of claim 34, “21” has been replaced by --21,--.
On line 1 of claim 35, “34” has been replaced by --34,--.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not disclose or suggest a medical device comprising the combination of limitations recited in claim 21.  Specifically, the limitations (in combination with the other limitations of claim 21) (1) “wherein the first fluid channel extends through the valve body and comprises a proximal portion, a middle portion, and a distal portion, and wherein the second fluid channel extends into the valve body, (2) “a second valve plunger in which a second fluid path is defined, the second valve plunger being movable between a first position, in which the second fluid path is positioned to couple the middle and distal portions of the first fluid channel and to obstruct fluid flow between the second fluid channel and the distal portion of the first fluid channel, and a second position, in which the second fluid path couples the middle and distal portions of the first fluid channel and couples the second fluid channel to the distal portion of the first fluid channel” could not be found in the prior art.  As can be seen in the prosecution history, Desai (US 5,490,836) fails to disclose or suggest limitation (1).  The highlighted first fluid channel of Desai (see Final action mailed on 6/11/2021) clearly follows a bent path instead the recited alignment in limitation (1).  There is no motivation or teaching reference to alter Desai in the recited manner.  Teng et al. (US 10,155,072; cited in the AFCP 892 mailed on 8/17/2021) discloses a first fluid channel with axially aligned proximal, middle, and distal portions (see channel extending from 113 to 111 in Figures 4-5) but Teng fails to disclose or suggest limitation (2).  The second position (see Figure 5) of second valve plunger (12) fails to place the second fluid path (121) in a position so that the middle (portion of first fluid channel between 12 and 13) and distal portions (111) are coupled and fails to place the second fluid path (121) in a position so that the second fluid channel (112) is coupled to the distal portion (111) as is recited.  Reversing the interpretation also fails to teach or disclose limitation (2).   There is no motivation or teaching reference to alter Teng in the recited manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783